UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21462 Tortoise Energy Infrastructure Corporation (Exact Name of Registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of Principal Executive Offices) (Zip code) Terry Matlack Diane Bono 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and Address of Agent For Service) Registrant's telephone number, including area code: 913-981-1020 Date of fiscal year end: November 30 Date of reporting period: July 1, 2014 - June 30, 2015 Item 1. Proxy Voting Record Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Kinder Morgan Management, LLC 11/20/2014 49455U100 KMR To approve the KMR Merger Agreement For For Issuer To approve the KMR Adjournment Proposal For For Issuer To approve the KMP Merger Agreement For For Issuer To approve the KMP Adjournment Proposal For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Energy Transfer Partners, L.P. 11/20/2014 29273R109 ETP Approval of the Second Amended and Restated Energy Transfer Partners, L.P. 2008 Long-Term Incentive Plan (as it has been amended from time to time, the "LTIP"), which, among other things, provides for an increase in the maximum number of common units reserved and available for delivery with respect to awards under the LTIP to 10,000,000 common units (The "LTIP Proposal") For For Issuer Approval of the adjournment of the special meeting to a later date or dates, if necessary or appropriate, to solicit additional proxies in the event there are not sufficient votes at the time of the special meeting to approve the LTIP Proposal For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source El Paso Pipeline Partners, L.P. 11/20/2014 EPB To approve the EPB Merger Agreement For For Issuer To approve the EPB Adjournment Proposal For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Williams Partners, L.P. Consent Solicitation 96950F104 WPZ To approve and adopt the agreement and plan of Merger, dated as of October 24, 2014 (the "Merger Agreement"), by and among Access Midstream Partners, L.P., Access Midstream Partners GP, L.L.C., VHMS, LLC ("Merger Sub"), Williams Partners, and Williams Partners GP LLC (the "WPZ General Partner") For N/A - No Management Recommendation Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Oiltanking Partners, L.P. 2/13/2015 OILT The approval of the merger agreement For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Magellan Midstream Partners, L.P. 4/23/2015 MMP Election of the following nominees: Robert G. Croyle Stacy P. Methvin Barry R. Pearl For For Issuer Advisory resolution to approve executive compensation For For Issuer Ratification of appointment of independent auditor For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Regency Energy Partners, L.P. 4/28/2015 75885Y107 RGP To consider and vote on a proposal to adopt the Agreement and Plan of Merger, dated as of January 25, 2015, as amended by Amendment No. 1 thereto, dated as of February 18, 2015, by and among Energy Transfer Partners, L.P. ("ETP"), Energy Transfer Partners GP, L.P., the general partner of ETP, Rendezvous I LLC, Rendezvous II LLC, Regency Energy Partners LP ("Regency"), Regency GP LP, the general partner of Regency, ETE GP Acquirer LLC and, solely for purposes of certain provisions therein, Energy Transfer Equity, L.P., and the transactions contemplated thereby For For Issuer To consider and vote on a proposal to approve the adjournment of the Special Meeting, if necessary to solicit additional proxies if there are not sufficient votes to adopt the merger agreement at the time of the Special Meeting For For Issuer To consider and vote on a proposal to approve, on an advisory (non-binding) basis, the payments that will or may be paid by Regency to its named executive officers in connection with the merger For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Buckeye Partners, L.P. 6/2/2015 BPL Election of Directors: 01 - Pieter Bakker 02 - Barbara M. Baumann 03 - Mark C. McKinley 04 - Donald W. Niemiec For For Issuer The ratification of the selection of Deloitte & Touche LLP as Buckeye Partners, L.P.'s independent registered public accountants for 2015. For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Markwest Energy Partners, L.P. 6/3/2015 MWE Election of Directors: 1. Frank M. Semple 2. Donald D. Wolf 3. Michael L. Beatty 4. William A. Bruckmann III 5. Donald C. Heppermann 6. Randall J. Larson 7. Anne E. Fox Mounsey 8. William P. Nicoletti For For Issuer Ratification of Deloitte & Touche LLP as the Partnership's independent registered public accountants for the fiscal year ending December 31, 2015. For For Issuer SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TORTOISE ENERGY INFRASTRUCTURE CORPORATION Date: August 26, 2015 By: /s/ P. Bradley Adams P. Bradley Adams Chief Executive Officer
